DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 04/07/2021. Claims 1-11 are pending in this application.   
Response to Amendment
4.	The current amendment to the specification (the amendment filed on 04/07/2021), which removed the new matter noted in the previous office-action, is sufficient to overcome the objection to the specification. Accordingly, the Office withdraws the objection to the specification. Consequently, Applicant’s remark directed to the previous objection to the specification is now moot.
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the two reference characters, “6” and “11”, appear to be used to designate the same part(s) of the device; such as the secondary channels (see FIG 1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. 


Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
►	Applicant’s current remark directed to the drawing has been considered. Applicant is asserts, “[r]eference character 6 refers to the secondary channels of the device. Reference character 11 refers to the flow restrictors that are positioned in the channels 6 on the upstream side and in close proximity to the origin of the channels 6 (ie, at a position along the secondary channels 6 just exiting manifolds 5)”. However, as evident from the figure (current FIG 1), both reference characters are indicating the secondary channel(s). Particularly, (i) reference character “6” is indicating the secondary channel(s) emerging from the cartridge of the disseminating means located on the left-hand-side, whereas (ii) reference character “11” is indicating the secondary channel(s) emerging from the cartridge of the disseminating means located on the right-hand-side. Moreover, the figure lacks a specific element or symbol that represents the “flow restrictor”; and therefore, it does not appear to be reasonable to assume that reference character “11” is indicating the “flow restrictor”. Consequently, Applicant’s arguments are not persuasive. It is also worth noting that reference character “11” is not part of the original drawing/disclosure; rather, it is a newly added reference character in an attempt to overcome the deficiency noted in one of the prior office actions.    
Claim Rejections - 35 USC §§ 102/103
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-11 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Gygax 2005/0244307; or in alternative under 35 U.S.C.103 as being unpatentable over Gygax 2005/0244307 in view of Greer 2011/0101021.
Gygax teaches the following claimed limitations: a vapor-phase aroma substance delivery device adapted to deliver a vapor-phase aroma substance exclusively to the nasal cavities of an individual ([0008], [0025], [0037]: e.g. a system for providing fragrance to a user, wherein the system implements a fragrance cartridge comprising a reservoir that stores a fragrance material, and also one or more channels for releasing the fragrance. It is also worth noting that the fragrance material is in its vapor form when concentrated in the head-space of the reservoir; and wherein it typically involves a specific vapor pressure. Accordingly, the system is already adapted to deliver a vapor-phase aroma substance), comprising the following elements: a source of carrier gas flow; a regulator which receives the carrier gas flow and regulates its passage through a plurality of channels; downstream of the regulator a plurality of vapor-phase aroma substance-containing cartridges, one being associated with each channel, and disseminator located in close proximity to the cartridges and adapted to deliver the individual vapor-phase aroma substances from the cartridges to nasal cavities via a conduit ([0008], [0010], [0038], [0046], [0060] to [0066]: e.g. the system comprises various components; such as, a miniaturized-device comprising a pump, wherein the miniaturized-device is connected to cartridge to release the fragrance material; one or more channels to carry fragrance from the cartridge. In addition, the reservoir is provided with inlet and outlet channels to permit ingress of carrier gas into the reservoir and egress of fragrance-containing carrier gas from the reservoir. It is also worth noting that the term “fragrance material” implies a fragrance in combination with a carrier material. In addition, a series of cartridges containing different fragrance materials are linked to the device controlling the flow of carrier gas through the cartridges in a time-controlled manner, thereby releasing different fragrances in a pre-determined sequence; for example, based on a controlling signal received from a computer that 
generates audio/video content to a user in a synchronizing manner with the fragrance release or delivery. Furthermore, the system incorporates at least one conduit implemented to direct the fragrance released from the cartridge directly to the user’s nose).
Gygax does not explicitly describe, there being positioned in each channel on the upstream side and in close proximity to the origin of the channel a flow restrictor, the flow restrictor being configured such that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device.
It is worth noting that a pressure drop is typically a loss of pressure. For instance, when fluid is flowing through a device having multiple outlets—such as tubes, a pressure drop occurs due to the frictional resistance/force of the outlets acting on the fluid. Accordingly, the pressure drop across the outlet with the smallest diameter is higher than the pressure drop across the rest of the device. 
In this regard, Gygax already teaches that “the outlet capillaries act essentially as valves to prevent or permit fragrance release in a controlled and responsive manner . . .” ([0010], lines 5-17, emphasis added); and furthermore “the inlet/outlet capillaries must be of an appropriate inner diameter and length to act as closure means. Once apprised of the surprising discovery that these capillaries can act substantially to prevent fragrance leakage by diffusion, it is a simple matter for the skilled person to select the diameter and length of the capillaries for its particular purpose . . .” ([0011], emphasis added). 
Accordingly, it is understood that the artisan (one of ordinary skill in the art) would implement a narrow inner diameter for each capillary (channel) on the upstream side; and this inherently causes the pressure drop across the narrow inner diameter to be higher than the pressure drop across the rest of the device. 
Gygax implicitly suggests the implementation of a flow restrictor.   
Nevertheless, Greer discloses a dispensing device that comprises a plurality of conduits; and wherein a flow restrictor—a permanently open reduced diameter flow aperture—is disposed within each conduit on the upstream side, in order to prevent fluid substance seeping into the manifold ([0023]; [0046]).
Given the above configuration of Greer’s flow restrictor, it is inherent that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device. 
Accordingly, given the above teaching, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gygax in view of Greer; for example, by disposing a flow restrictor (i.e. a permanently open reduced diameter flow aperture) in each channel on the upstream side, which is one technique that the artisan applies to easily obtain a desired diameter for the part of the channel(s), etc., so that excessive fragrance material is prevented from seeping into the manifold and comingle, particularly in an arrangement where the outlet capillaries share a common outlet port; and thereby improving the reliability of the device.   
Regarding claim 2, Gygax in view of Greer teaches the claimed limitations as discussed above per claim 1. 
Gygax further teaches, wherein each vapor-phase aroma substance-containing cartridge comprises a reservoir containing a vapor-phase aroma substance and inlet and outlet channels to permit ingress of carrier gas into the reservoir and egress of e.g. see the discussion presented above according to claim 1 since it already addresses claim 2. It is also worth noting that the channels are defined by capillaries having internal diameter and length dimensions sufficient to act as a closure to prevent, or substantially prevent, leakage of fragrance from the reservoir into a head space external of the cartridge when carrier gas flow is interrupted. Also see the modification applied per the teaching of Greer).
	Regarding claim 3, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.
	Accordingly, the modified system of Gygax further teaches: an audiovisual educational or entertainment presentation system, comprising (i) the vapor-phase aroma substance delivery device according to claim 1; (ii) an audiovisual output device; and (iii) a controller for controlling said regulator of said vapor-phase aroma substance delivery device and said audiovisual output device (See the discussion presented with respect to claim 1. Note that, the speaker and display units of the computer corresponds to the audiovisual output device; and wherein the computer, such as the processor of the computer, controls each of the regulator of the vapor-phase aroma substance delivery device and the audiovisual output device).
Regarding claim 4, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.
Gygax further teaches: a method of providing to an individual an olfactory sensation corresponding to a simultaneously-perceived visual and/or auditory sensation, comprising supplying to the nasal passages of the individual a vapor-phase aroma substance, the vapor-phase aroma substance being supplied by operation of the device according to claim 1 (See the discussion presented with respect to claim 1. Note that the computer system already provides audio/visual content in synchronized manner with the release of fragrance material).
	Regarding claim 5, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.
Accordingly, the modified system of Gygax further teaches: a complete sensory audio/video/olfactory educational or entertainment experience wherein the senses of sight, hearing and smell are simultaneously stimulated in a coordinated manner, comprising providing of audio/visual apparatus having coordinated visual and aural elements, plus additional olfactory elements coordinated with the visual and/or aural elements, the coordinated olfactory elements being provided by the vapor-phase aroma substance delivery device according to claim 1 (See the discussion presented with respect to claim 1. Note that the computer system already provides audio/visual content in synchronized manner with the release of fragrance material. It is understood that the audio/visual content material would entertain and/or educate the user).
	Regarding claim 6, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.
Accordingly, the modified system of Gygax further teaches: a method for the providing of individual olfactory sensation as part of an audiovisual educational or entertainment presentation, comprising providing a vapor-phase aroma substance with See the discussion presented with respect to claim 1. Note that the computer system already provides audio/visual content in synchronized manner with the release of fragrance material. It is understood that the audio/visual content material would entertain and/or educate the user).
Regarding claim 7, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.
Accordingly, the modified system of Gygax further teaches: a method of providing a complete sensory audio/video/olfactory educational or entertainment experience in which the senses of sight, hearing and smell are simultaneously stimulated in a coordinated manner, comprising providing audio/visual apparatus having coordinated visual and aural elements, and providing additional olfactory elements coordinated with the visual and/or aural elements, the coordinated olfactory elements being provided by the vapor-phase aroma substance delivery device according to claim 1 (See the discussion presented with respect to claim 1. Note that the computer system already provides audio/visual content in synchronized manner with the release of fragrance material. It is understood that the audio/visual content material would entertain and/or educate the user. In this regard, such synchronization delivery of audio, visual and the fragrance material already accomplishes a complete sensory audio/video/olfactory educational or entertainment experience in which the senses of sight, hearing and smell are simultaneously stimulated in a coordinated manner).
Regarding claim 8, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.

Gygax further teaches: a system for delivering a vapor-phase aroma substance to one or more users comprising: (i) the vapor-phase aroma substance delivery device according to claim 1; (ii) an audiovisual output device; and (iii) a controller for controlling said regulator of said vapor-phase aroma substance delivery device and said audiovisual output device (See the discussion presented with respect to claim 1. Note that, the speaker and display units of the computer corresponds to the audiovisual output device; and wherein the computer, such as the processor of the computer, controls each of the regulator of the aroma substance delivery device and the audiovisual output device). 
Regarding claim 9, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.
Accordingly, the modified system of Gygax further teaches: a system for delivering a vapor-phase aroma substance to one or more users comprising: (i) at least one user location; (ii) the vapor-phase aroma substance delivery device according to claim 1; and (iii) a controller for controlling said regulator of said vapor-phase aroma substance delivery device (See the discussion presented with respect to claim 1. It is understood that the user is already in a particular location with respect to the computer system, and the fragrance dispensing device. Furthermore, the computer, such as the processor of the computer, controls each of the regulator of the aroma substance delivery device).
Regarding claim 10, Gygax in views of Greer teaches the claimed limitations as discussed per claim 1.
Accordingly, the modified system of Gygax further teaches: teaches the following claimed limitation: a system for delivering a vapor-phase aroma substance to one or more users comprising: (i) at least one user location; (ii) the vapor-phase aroma See the discussion presented with respect to claim 1. It is understood that the user is already in a particular location with respect to the computer system, and the fragrance dispensing device. The speaker and display units of the computer corresponds to the audiovisual output device; and wherein the computer, such as the processor of the computer, controls each of the regulator of the vapor-phase aroma substance delivery device and the audiovisual output device).	
Regarding claim 11, Gygax teaches the following claimed limitations: a vapor-phase aroma substance delivery device adapted to deliver a vapor-phase aroma substance exclusively to the nasal cavities of an individual ([0008], [0025], [0037]: e.g. a system for providing fragrance to a user, wherein the system implements a fragrance cartridge comprising a reservoir that stores a fragrance material, and also one or more channels for releasing the fragrance. It is also worth noting that the fragrance material is in its vapor form when concentrated in the head-space of the reservoir; and wherein it typically involves a specific vapor pressure. Accordingly, the system is already adapted to deliver a vapor-phase aroma substance), comprising the following elements: (i) a compressor or pressurized cylinder of gas configured to provide a carrier gas; (ii) a regulator which receives the carrier gas flow and regulates its passage through a plurality of channels, wherein said regulator is configured to open and close said channels at predetermined times; 
(iii) downstream of the regulator, a plurality of vapor-phase aroma substance-containing cartridges, one being associated with each channel, and (iv) a disseminator located in close proximity to the cartridges and adapted to deliver the individual vapor-phase aroma substances from the cartridges to nasal cavities via a conduit, wherein said e.g. the system comprises various components; such as, a miniaturized-device comprising a pump, wherein the miniaturized-device is connected to cartridge to release the fragrance material. Accordingly, such miniaturized-device suggests a compressor since a compressor typically implements a pump. Furthermore, one or more channels are incorporated to carry fragrance from the cartridge. In addition, the reservoir is provided with inlet and outlet channels to permit ingress of carrier gas into the reservoir and egress of fragrance-containing carrier gas from the reservoir. It is also worth noting that the term “fragrance material” implies a fragrance in combination with a carrier material. In addition, a series of cartridges containing different fragrance materials are linked to the device controlling the flow of carrier gas through the cartridges in a time-controlled manner; and therefore, the above device corresponds to the claimed regulator, which releases different fragrances in a pre-determined sequence—for example, based on a controlling signal received from a computer that generates audio/video content to a user in a synchronizing manner with the fragrance release or delivery; and wherein the system also incorporates at least one conduit implemented to direct the fragrance released from the cartridge directly to the user’s nose. Accordingly, the system already incorporates the claimed disseminator). 
Gygax does not explicitly describe, there being positioned in each channel on the upstream side and in close proximity to the origin of the channel a flow restrictor, the flow restrictor being configured such that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device.
It is worth noting that a pressure drop is typically a loss of pressure. For instance, when fluid is flowing through a device having multiple outlets—such as tubes, a pressure drop occurs due to the frictional resistance/force of the outlets acting on the 
In this regard, Gygax already teaches that “the outlet capillaries act essentially as valves to prevent or permit fragrance release in a controlled and responsive manner . . .” ([0010], lines 5-17, emphasis added); and furthermore “the inlet/outlet capillaries must be of an appropriate inner diameter and length to act as closure means. Once apprised of the surprising discovery that these capillaries can act substantially to prevent fragrance leakage by diffusion, it is a simple matter for the skilled person to select the diameter and length of the capillaries for its particular purpose . . .” ([0011], emphasis added). 
Accordingly, it is understood that the artisan (one of ordinary skill in the art) would implement a narrow inner diameter for each capillary (channel) on the upstream side; and this inherently causes the pressure drop across the narrow inner diameter to be higher than the pressure drop across the rest of the device. 
Given the above scenario, Gygax implicitly suggests the implementation of a flow restrictor.   
Nevertheless, Greer discloses a dispensing device that comprises a plurality of conduits; and wherein a flow restrictor—a permanently open reduced diameter flow aperture—is disposed within each conduit on the upstream side, in order to prevent fluid substance seeping into the manifold ([0023]; [0046]).
Given the above configuration of Greer’s flow restrictor, it is inherent that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device. 
Gygax in view of Greer; for example, by disposing a flow restrictor (i.e. a permanently open reduced diameter flow aperture) in each channel on the upstream side, which is one technique that the artisan applies to easily obtain a desired diameter for the part of the channel(s), etc., so that excessive fragrance material is prevented from seeping into the manifold and comingle, particularly in an arrangement where the outlet capillaries share a common outlet port; and thereby improving the reliability of the device.   
Response to Arguments.
7.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 04/07/2021). However, the arguments are not persuasive.  
(i)	Applicant’s arguments directed to Gygax are not persuasive. Applicant argues,  
Gygax [0008] provides a fragrance cartridge comprising a reservoir containing a fragrance material and is provided with inlet and outlet channels to permit ingress of carrier gas into the reservoir and egress of fragrance-containing carrier gas from the reservoir, the channels defined by capillaries having internal diameter and length dimensions sufficient to act as closure means to prevent, or substantially prevent, leakage of fragrance from the reservoir into a head space external of the cartridge when carrier gas is interrupted . . . 
The Office fundamentally misunderstands Gygex. Gygax' inkt/outkt capillaries act as valves or closure means, stopping flow essentially completely when there is no gas flow to force the cartridge contents out of the cartridge. This is confirmed by Gygax [0010]: "Furthermore, if carrier gas flow is actuated and interrupted according to a pre-determined sequence, the outlet capillaries act essentially as valves to prevent or permit fragrance release in a controlled and responsive manner . . . 
Gygax' capillaries that act as valves or closure means to stop flow essentially completely when there is no gas flow is an entirely different concept than the claimed flow restrictor . . . 
Nothing in Gygax would lead a skilled person use two different sizes of capillaries. Doing so runs completely counter to the configuration of the cartridges, which are tailored to retain the individual substance and its release  . . . 

By “rate-determining” is meant that the flow restrictor reduces the flow rate of something that is flowing, but does not stop or cut off flow. This is not something that can he accomplished using valves or closure means such as Gygax’ capillaries . . . 
Exhibits A-C show suitable flow restrictors commercially available from Universal .Microsy stems and Mott Corp . . . 
Gygax teaches selecting the inner diameter and length of the capillaries, with the sole purpose of ensuring that no leakage, or substantially no leakage, flows out until gas pressure is applied to the cartridge . . .  
The Office’s attention is directed to claim 2 which recites the very feature which the Office relies upon in this rejection, i.e., “the channels being defined by capillaries having internal diameter and length dimensions sufficient to act as a closure to prevent, or substantially prevent, leakage . . . 
Contrary to the Office’s contentions, it is the claimed flow restrictor, and not the internal diameter of the capillaries which the Office relies upon, that results in the claimed pressure drop across the flow restrictor being higher than the pressure drop across the rest of the device . . . 

However, the Office disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant fails to appreciate the fundamentals of Gygax. Particularly, despite referring to the same sections that the Office has cited, Applicant fails to properly construe the implementation of the inlet/outlet capillaries of Gygax. It is worth noting that the outlet capillaries act as valves, so that the release of fragrance can be controlled ([0010], emphasizes added). 
“	The cartridges according to the present invention may be connected to a device containing pump means in order to release a fragrance material on demand . . . if carrier gas flow is actuated and interrupted according to a pre-determined sequence, the outlet capillaries act essentially as valves to prevent or permit fragrance release in a controlled and responsive manner. . . odourant can be delivered accurately to a head space when required and does not deliver any leaked fragrance to the head space, thereby avoiding head space contamination after gas flow is interrupted . . . ”

As evident from the excerpt above, the capillaries (i) allow fragrance material to pass through their respective opening so that fragrance reaches the head space when required (i.e. the capillaries allow the fragrance material to pass through when the fragrance is released on demand using a pump means), and (ii) substantially prevent any leaked fragrance that may reach the head space when fragrance is not required (i.e. the capillaries reduce the amount of leaked fragrance that passes through their respective opening). 
It is again worth noting that the outlet capillaries “act essentially as valves”; and therefore, they are not actual valves (see [0010] above). Accordingly, it is the structural feature of each capillary, such as the narrow opening (small inner diameter), that enables each capillary to “act essentially as” a valve. However, Applicant appears to completely miss this fundamental fact. It is also worth noting that a valve typically involves a flap (or a physical barrier) that allows fluid to flow through a tube only in one direction while blocking the flow of fluid in the opposite direction. As abundantly clear from the teaching of Gygax, none of the capillaries involves such flap (or a physical barrier) that blocks the flow of fluid. The above fact further confirms that the capillaries are certainly not actual valves; rather, they merely “act” as valves. 
Moreover, when considering the claimed “flow restrictor”, it also involves a similar structural feature. Particularly, regarding the “flow restrictor”, the claim specifies that “the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device”. The above property is achieved when the “flow restrictor” is configured to have a smaller inner diameter (narrow opening) since it is a narrow opening that normally causes a higher pressure drop (e.g. when fluid passes through channels, a channel with a narrow opening subjects the fluid to a higher friction/resistance, which in turn causes a higher pressure drop). Thus, given such structural feature, the “flow restrictor” is indeed similar to that of the capillary with a small inner diameter (or narrow opening).
Gygax’ capillary, which acts as a valve or a closure means, is “an entirely different concept than the claimed flow restrictor”. Consequently, Applicant’s assertions are inaccurate.   
Applicant also appears to mischaracterize the teaching of Gygax. Applicant asserts, “Gygax discloses that fragrance release can be switched on and off since Gygax' inlet/outlet capillaries act as valves or closure means . . . Gygax' capillaries that act as valves or closure means to stop flow essentially completely when there is no gas flow is an entirely different concept than the claimed flow restrictor” (emphasis added).
However, unlike Applicant’s assertion, the capillaries do not necessarily completely stop the flow of gas. It is again important to note the basic facts regarding the capillaries. The capillaries are hollow channels or tubes; and therefore, they do not necessarily completely stop gas flow. In fact, Gygax also negates Applicant’s misconception since Gygax indicates that a low rate of leakage is expected (see [0009], emphasis added),  
“. . . the phrase ‘substantially prevent’, in relation to fragrance leakage, it is meant that to the extent that any fragrance leaks, the rate of leakage is so low that any concentration of leaked fragrance emanating into a head space external of the cartridge, or device containing a cartridge, is below the detection level of a user. As a practical guide and without limiting the invention in any way, the cartridge should be configured such that the fragrance leakage does not exceed a rate of 400 ng per second”

Thus, it is quite evident—at least to a person skilled in the art—that the capillaries, which are hollow channels/tubes, influence the rate of flow of gas. Consequently, Applicant’s assertions directed to the capillaries are incorrect.   
Gygax regarding the use of different sizes of capillaries (see [0011]),  Applicant asserts that “[n]othing in Gygax would lead a skilled person use two different sizes of capillaries. Doing so runs completely counter to the configuration of the cartridges, which are tailored to retain the individual substance. . . ”.  Accordingly, Applicant appears to simply disregard the teaching of Gygax. Nevertheless, Applicant’s assertion is invalid since Applicant fails to provide any evidence to substantiate the above assertion.     
Secondly, besides the reference made to the specification (page 3, lines 28-23 of the specification), Applicant has also presented some Exhibits (Exhibits A-C) to further illustrate the differences between a valve and a “flow restrictor” (see pages 8-9 of the argument). However, Applicant is still relying on a major misconception that the capillaries of Gygax are valves that completely stop the flow of gas. For instance, Applicant asserts, “the flow restrictor reduces the flow rate of something that is flowing, but does not stop or cut off flow. This is not something that can he accomplished using valves or closure means such as Gygax’ capillaries, which are either fully open or fully closed” (emphasis added). 
However, as already pointed out above, the capillaries are not actual valves. Instead, they only “act” as valves (see [0010]). This means that the capillaries do not completely stop the flow of fragrance when it is not required; rather, they simply reduce “the rate of leakage“ (i.e. a small amount of fragrance still passes through the capillaries). The above fact is once again evident from the teaching of Gygax, “the phrase ‘substantially prevent’, in relation to fragrance leakage, it is meant that to the extent that any fragrance leaks, the rate of leakage is so low that any concentration of leaked fragrance emanating . . .  is below the detection level of a user . . . the fragrance leakage does not exceed a rate of 400 ng per second” ([0009], emphasis added).
The observations above once again invalidates Applicant’s assertions regarding the capillaries. Particularly, Applicant erroneously assumes that the capillaries are valves that completely stop the flow of gas. In contrast, the evidence above has demonstrated that the capillaries are certainly not valves that completely stop the flow of gas. Instead, they are narrow channels/tubes that control the rate of flow of gas.  Consequently, Applicant’s arguments are not persuasive.  
Furthermore, regarding the exhibits or diagrams presented, Applicant still fails to notice that each diagram is illustrating a “flow restrictor”. The only difference is that the first “flow restrictor” is narrower than the second “flow restrictor”. Otherwise, as already depicted in the diagrams, each “flow restrictor” causes a pressure drop to the fluid passing through it. It is also worth noting that the amount of the pressure drop depends on the size of the opening of the “flow restrictor” (i.e. the smaller the diameter of the opening the higher the pressure drop). However, despite presenting the diagrams, Applicant appears to fail to appreciate the fundamentals of a “flow restrictor”. It is also important to note that all flow restrictors are not necessarily required to have equal dimension/diameter. Moreover, designating a particular name to a given “flow restrictor” (e.g. designating a given “flow restrictor” as an “orifice”, etc.) does not change the facts established above. As evident from the argument, Applicant fails to notice several common sense facts that a person skilled in the art readily recognizes. Consequently, Applicant’s arguments are invalid. 

Gygax while referring to some sections from the reference (see pages 9-10 of the argument). However, despite the clear teaching of the reference, Applicant still fails to appreciate the basic facts regarding the capillaries. For instance, Applicant asserts, “Gygax teaches selecting the inner diameter and length of the capillaries, with the sole purpose of ensuring that no leakage, or substantially no leakage, flows out until gas pressure is applied to the cartridge” (emphasis added). 
Applicant has also conceded that the purpose of the capillaries is to ensure that “substantially no leakage flows out, until gas pressure is applied to the cartridge” (emphasis added). If so, then what structural feature of the capillary helps it to achieve the above function? Applicant fails to appreciate this fundamental point. Nevertheless, it is the narrow opening of the capillary that enables it to reduce the rate of leakage (i.e. the rate of flow) of the fragrance material, so that substantially no leakage flows out until gas pressure is applied to the cartridge. It should be clear by now that the narrow opening of each capillary controls the rate of flow of gas.  
Of course, the same property applies to the claimed “flow restrictor” since it also involves a narrow opening that enables it to reduce the rate of flow of gas. However, as evident from Applicant’s argument, Applicant  fails to notice the above similarities between the capillary and the claimed “flow restrictor”. Particularly, each of the capillary and the “flow restrictor” involves a narrow opening; and thereby each of the capillary and the “flow restrictor” controls the rate of flow of gas (i.e. each of the capillary and the claimed “flow restrictor” have similar function/purpose). Instead of properly construing the teaching of Gygax above, Applicant continues to make the same erroneous conclusion that “Gygax’s capillaries would never work as a flow restrictor in the sense of the present invention, as they operate as closure means or valves to stop flow” (emphasis added). However, contrary to Applicant’s assertions, the capillaries are not valves that stop the flow of gas; rather, they are narrow channels that control the rate of flow of gas (see the discussion above). Consequently, Applicant’s arguments are once again invalid. 
Applicant is also referring to claim 2 in a further attempt to negate the teaching of Gygax. However, claim 2 does not necessarily negate the facts established above. In fact, claim 2 is also confirming that the capillaries—due to their narrow opening—are functioning as a “flow restrictor”. It is again important to note the specific structure of each capillary (i.e. the internal diameter and length), which enables each capillary to “prevent, or substantially prevent” leakage of gas. Accordingly, each capillary is effectively functioning as a “flow restrictor” when it involves a narrow opening (i.e. a smaller inner diameter). It can’t get clearer than that. 
So far, except for the various subjective assertions made in the argument, Applicant fails to negate the teaching discussed above. For instance, Applicant asserts that “[t]he inner diameter of the capillaries (channel) is insufficient to create the claimed ‘pressure drop across the flow restrictor being higher than the pressure drop across the rest of the device’ ”. However, no rationale is presented to substantiate the above assertion. In contrast, a person skilled in the art readily recognizes that when a capillary has a smaller inner diameter (a narrow opening), the pressure drop across it would be higher than the pressure drop across the device. In fact, the claimed “flow restrictor” is also subjected to the same reason. Particularly, due to its smaller inner diameter (a narrow opening), the pressure drop across the “flow restrictor” would be higher than the pressure drop across the rest of the device. Accordingly, one would achieve the same effect by applying any of the following two alternatives: 

(ii) insert a “flow restrictor” into a capillary to create a narrow opening, so that the pressure drop across that narrow opening would be higher than the pressure drop across the rest of the device. 
However, given Applicant’s arguments, Applicant still fails to appreciate the above fundamental facts. Moreover, the claim language of claim 2 effectively confirms that Applicant’s claim (including the disclosure) is gleaned directly from Gygax (e.g. see [0008] of Gygax from which Applicant’s claim 2 is gleaned, emphases added),
(i)     Gygax:       “Therefore the invention provides in a first aspect a fragrance cartridge 
                              comprising a reservoir containing a fragrance material and provided with 
                              inlet and outlet channels to permit ingress of carrier gas into the 
                              reservoir and egress of fragrance-containing carrier gas from the 
                              reservoir, the channels being defined by capillaries having internal 
                              diameter and length dimensions sufficient to act as closure means to 
                              prevent, or substantially prevent, leakage of fragrance from the 
                              reservoir into a head space external of the cartridge when carrier gas 
                              flow is interrupted.”
(ii)   Claim 2:      “wherein each vapor-phase aroma substance-containing cartridge
                  comprises a reservoir containing a vapor-phase aroma substance 
                  and inlet and outlet channels to permit ingress of carrier gas into 
                  the reservoir and egress of vapor-phase aroma substance-
                  containing carrier gas from the reservoir, the channels being 
                  defined by capillaries having internal diameter and length 
                  dimensions sufficient to act as a closure to prevent, or 
                  substantially prevent, leakage of vapor-phase aroma substance 
                  from the reservoir into a head space external of the cartridge 
                  when carrier gas flow is interrupted”
Gygax. It appears that Applicant has merely edited some of the terms in the claim; such as, replacing the term “fragrance material”, which Gygax has used, with an equivalent term “vapor-phase aroma substance”, etc. The above remarkable similarity further confirms that Gygax does teach the limitations currently claimed. Consequently, Applicant fails to negate the teaching of Gygax as applied to the current claims. 
(ii)	Applicant’s arguments directed to the combined teaching of Gygax and Greer are not persuasive. 
(a)	Applicant argues,  
The Office (pages 8 and 16 of the Office Action) now contends that Greer [0023], [0046] discloses a dispensing device that comprises a plurality of conduits, wherein a flow restrictor - such as a reduced diameter flow aperture - is disposed within each conduit on the upstream side, in order to prevent fluid substance seeping into the manifold . . .
Applicant respectfully disagrees and submits that Greer fails to remedy the deficiencies of Gygax. Gygax and Greer are two entirely different technologies, and there is absolutely no reason why the skilled person should take something from Greer and add it to Gygax . . .  
The Office confuses the capillaries of a Gygax-type cartridge with a flow restrictor. The meaning of a  “flow restrictor” in the art, and in the Specification, is something that reduces the flow rate of something that is actually flowing, not something that stops it, such as a valve. 
The capillaries in the Gygax cartridge serve the function of retaining a substance in a cartridge without the need for mechanical valves and releasing the substance when a gas flow is applied, nothing else. Gygax’ capillaries act as valves (stopping flow essentially completely) when there is no gas flow to force the cartridge contents out of the cartridge . . . 
The flow control device (i.e., flow restrictor) is distinct from the cartridge and the parameters applied to one simply do not apply to the other. Yes, the skilled person selects the inner diameter and length of the capillaries, but with the purpose of making sure that nothing (or essentially nothing) flows out until gas pressure is applied to the cartridge. In contrast, the flow restrictor is “configured such that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device” . . . 
Greer's flow restrictor 350 serves to prevent undesirable contamination, essentially acting as a physical trap for excessive amounts of flowable substance to prevent them from seeping into inlet flow manifold . . . 
not regulate a continuous flow of substance, A flow restrictor restricts flow in a conduit, i.e., continuous flow, not occasional delivery to an end-user by squeezing a container . . .
Rather, Greer’s flow restrictor serves a different, unrelated purpose than the claimed flow restrictor. This is illustrated by the fact that Greer’s flow restrictor may be a valve, i.e., something that stops flow completely . . . 
That Greer calls it a “flow restrictor” does not mean it has the same function in Greer as in the claimed device. Greer’s flow restrictor physically stops excess liquid seeping into the inlet manifold and contaminating the other liquids. Pressure has no bearing on it . . . 
The Office is incorrect in contending that given the configuration of Greer’s flow restrictor, it is inherent that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device. There are no pressure considerations at all in Greer . . . 
This is evidenced by Greer’s reference to the viscosity of flowable substances SI, S2, and S3. Viscosity is a physical property of a fluid having high resistance to flow, and is commonly used as a measure of a fluid’s “thickness” . . . 
The Office misses the point when it contends (page 18 of the Office Action) that Applicant fails to properly construe that the modification applied to Gygax based on Greer . . . 

However, the Office disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant once again fails to appreciate the inherent property of Greer’s “flow restrictor”. Particularly, without providing any evidence, Applicant asserts that Greer does not support the inherent property that the Examiner indicated in the office-action. However, it is a simple/basic science, at least to a person skilled in the art, that Greer’s “flow restrictor” causes a higher pressure drop due to its narrow opening (a reduced diameter flow aperture). Moreover, the prior art is not necessarily required to explain the inherent properties of a device. Consequently, Applicant’s assertions are inaccurate.  
	In addition, while failing to appreciate the similarity between Gygax and Greer, Applicant incorrectly asserts that “Gygax and Greer are two entirely different technologies, and there is absolutely no reason why the skilled person should take something from Greer and add it to Gygax” (emphasis added).
	However, unlike Applicant’s erroneous exaggeration, both Gygax and Greer implement similar technologies. For instance, Gygax describes an apparatus that implements an arrangement of multiple chambers (cartridges), which are utilized to store fluid, such as fragrance material ([0010] lines 1-5). Similarly, Greer also describes an apparatus that implements an arrangement of multiple chambers, which are utilized to store fluid, such as  perfume ([0007]; [0027] lines 1-6). The apparatus of Gygax further involves an arrangement of multiple channels (capillaries), wherein the channels (capillaries) are utilized to facilitate the release of fluid (fragrance) from the chambers ([0008]; [0010] lines 13-17). Similarly, the apparatus of Greer also involves an arrangement of multiple channels (conduits), wherein the channels (conduits) are utilized to facilitate the release of fluid (perfume) from the chambers ([0034] lines 1-11). 
Of course, the similar arrangements identified above are merely exemplary since the similarity between Gygax and Greer goes beyond the examples identified above. The facts discussed above confirm that Gygax and Greer are indeed analogous arts. In contrast, Applicant appears to rely on subjective exaggerations, as opposed to facts described in the references, to challenge the similarity between Gygax and Greer. Consequently, Applicant’s assertions are invalid. 
	Applicant further asserts that “Gygax does not disclose, teach or suggest any need for the addition of a flow restrictor” (emphasis added). However, again unlike Applicant’s assertion, Gygax is not necessarily required to disclose the need to add a “flow restrictor”. Instead, given the teaching of Greer, it is the artisan (one of ordinary skill in the art) who readily recognizes a modification that may be applied to Gygax in Gygax (e.g. see above the analysis presented under section §103). Thus, Applicant is relying on a subjective assertion that contradicts the criteria established for obviousness analysis. In fact, the MPEP already invalidates Applicant’s assertion (see MPEP 2144, emphasis added),  
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

	Accordingly, it is evident from the excerpt above that Applicant is misapplying the criteria established for obviousness analysis per section §103. 
	Applicant also incorrectly asserts that “[i]t was only Applicant that perceived this need in a desire to realize a practical system to disseminate fragrance in a venue such as an entertainment venue to add verisimilitude to the overall experience”. However, the evidence from the prior art effectively invalidates the above subjective assertion. 
For instance, as already discussed above (also see the analysis presented under section §§ 102/103), both Gygax and Greer teach the implementation of a “flow restrictor” to control the rate of flow of fluid (e.g. fragrance or perfume). Moreover, Gygax already emphasis added), 
“Accordingly, when a series of cartridges containing different fragrance materials are linked to a device controlling the flow of carrier gas through said cartridges in a time-controlled manner, different fragrances may be released in a pre-determined sequence. This opens the possibility of actuating and interrupting gas flow through a given cartridge in accordance with a signal received from audio/visual equipment, thereby to synchronise fragrance release with certain visual and/or acoustic signals such that a consumer, viewer or listener can listen to, and/or watch a performance such as a film, a piece of music or a presentation, whilst receiving corresponding odour impressions in his or her surrounding head space” 

	Of course, Gygax further elaborates the above implementation in additional sections (e.g. see [0048], [0050], etc.). Accordingly, given the facts discussed above, the prior art has not only envisioned the need to have a system that disseminates fragrance in a venue (an entertainment venue), but also practically implemented such system that disseminates fragrance to a user in a controlled manner during such entertainment, so that the user would have a more realistic experience. Thus, it is abundantly clear that the prior art already implemented such system even before the earliest filing date of Applicant’s current application. Moreover, given the remarkable similarities between the prior art and Applicant’s claims (including the disclosure), it is further evident that Applicant’s claims (including the disclosure) are gleaned directly from the prior art. For instance, given the exemplary scenario discussed above (see page 23 above), Applicant’s claim 2 appears to be copied directly from one of the paragraphs in the reference (i.e. [0008] of Gygax).    
Secondly, Applicant continues to confuse the capillaries of Gygax with actual valves. Particularly, Applicant is relying on the same erroneous assertion that “Gygax’ capillaries act as valves (stopping flow essentially completely) when there is no gas flow to force the cartridge contents out of the cartridge. The job of Gygax’ capillaries is not to reduce gas flow, but to stop it completely, until it is desired” (emphasis added).
	However, as repeatedly discussed above, the capillaries of Gygax are not actual valves; and furthermore, they do not completely stop the flow of gas. Instead, they simply reduce the rate of flow. In fact, Gygax positively indicates that the capillaries do not completely stop the flow of gas. The Office presents below some of the sections discussed above to further illustrate Applicant’s misconception (see [0009] and [0011] respectively, emphasis added), 
“. . . the phrase ‘substantially prevent’, in relation to fragrance leakage, it is meant that to the extent that any fragrance leaks, the rate of leakage is so low that any concentration of leaked fragrance . . . is below the detection level of a user. As a practical guide and without limiting the invention in any way . . . the fragrance leakage does not exceed a rate of 400 ng per second” 	
“It is an important aspect of the present invention that the inlet/outlet capillaries must be of an appropriate inner diameter and length to act as closure means . . . these capillaries can act substantially to prevent fragrance leakage by diffusion, it is a simple matter for the skilled person to select the diameter and length of the capillaries for its particular purpose”
It is once again evident from the excerpts above that the capillaries are merely reducing the rate of flow (i.e. the rate of leakage); and therefore, they do not completely stop the flow. 
Gygax. Consequently, Applicant’s arguments are invalid. 
In addition, despite conceding that the skilled person may select the desired diameter and length for a capillary, Applicant fails to demonstrate whether inserting a “flow restrictor” into the capillary (on the upstream side) is unsuitable to achieve the desired diameter. Instead, Applicant is asserting that “the skilled person selects the inner diameter and length of the capillaries, but with the purpose of making sure that nothing (or essentially nothing) flows out until gas pressure is applied to the cartridge. In contrast, the flow restrictor is ‘configured such that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device’. In the context of a Gygax-type cartridge, this is totally meaningless, akin to comparing apples with oranges” (emphasis added). 
Accordingly, except for simply repeating the same incorrect assumption, Applicant still fails to challenge the technique discussed above— such as, placing a “flow restrictor” into the capillary on the upstream side in order to achieve a desired inner diameter. In addition, except for simply repeating that the “flow restrictor” is “configured such that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device”, Applicant does not appear to appreciate the configuration implied to achieve the above property. It is worth noting that it is the structural feature of the “flow restrictor”—namely its narrow opening—that causes the pressure drop across the “flow restrictor” to be higher than the pressure drop across the rest of the device. If a given device involves one or more capillaries, and wherein the opening of a given capillary is narrower than the openings of the other parts of the device, then the pressure drop across that narrow opening is higher than the pressure 
Applicant also appears to confuse the functions of the cartridges of Gygax. For instance, Applicant asserts, “Gygax’ cartridge is configured to keep the fragrance substance in until it needs to be released by a gas flow, while the claimed cartridge is configured to provide a pressure drop across that gas flow” (emphasis added). However, the above assertion fails to address at least the following basic issues: 
(i) 	What claimed cartridge configuration is implied above, which purportedly enables the claimed cartridge to provide a pressure drop across that gas flow? 
(ii) 	Isn’t it the purpose of the claimed cartridge to keep the fragrance or aroma substance (e.g. see part (iv) of clam 1; also see page 3—line 11—of the specification)? 
(iii) 	What role does the above assertion play to negate the teaching of Gygax and/or Greer as applied to the claimed “flow restrictor” (or as applied to any of the current claims).
Thus, as evident from the above unaddressed issues, Applicant is making several assertions while failing to negate the teaching of Gygax and/or Greer as applied to the current claims.  
Applicant is also misconstruing the teaching Greer. For instance, while failing to provide any supportive evidence, Applicant asserts that “Greer's flow restrictor does not regulate a continuous flow of substance. A flow restrictor restricts flow in a conduit, i.e., continuous flow, not occasional delivery to an end-user by squeezing a container as Greer discloses. Nor is there a pressure drop across anything in Greer” (emphasis added).  
Greer’s system. From the start, no evidence or rationale is presented to substantiate the subjective assertion that “Greer's flow restrictor does not regulate a continuous flow of substance”. Greer already indicates that the “flow restrictor” is a “permanently open reduced diameter flow aperture” ([0046] lines 8-12). Accordingly, this structural feature of the “flow restrictor” enables it to influence the rate of flow of fluid. Particularly, such narrow opening (i) allows fluid to flow at a relatively higher rate when pressure is applied so that fluid exits via a discharge point (e.g. when the user squeezes a chamber to dispense fluid) and, (ii) prevents fluid residue—from the discharge point—seeping back into the manifold when pressure is not applied. This is because the narrow opening of the “flow restrictor” slows down the rate of flow of the fluid (see [0046] lines 16-23). Thus, it is quite evident—at least to a person skilled in the art—that Greer’s “flow restrictor” indeed regulates the rate of flow of fluid.   
In fact, one does not have to necessarily consider the detailed teaching of Greer. Instead, the specific structure of the “flow restrictor”, which is a “permanently open reduced diameter flow aperture” ([0046] lines 8-12), is sufficient to recognize the fact that Greer’s “flow restrictor” does affect the rate of flow of fluid (i.e. the “flow restrictor” allows fluid to: (i) flow at a higher rate when pressure is applied, (ii) flow at a lower rate when no pressure is applied). Consequently, Applicant’s assertions directed to Greer’s “flow restrictor” are already invalid. 
In addition, it is immaterial whether the fluid is continuously flowing, or intermittently flowing, through the “flow restrictor”. Again one has to consider the basics in order to understand the factor that causes the pressure drop. It is the structure of the 
permanently open reduced diameter flow aperture” ([0046] lines 8-12), that causes the pressure drop. Particularly, such narrow aperture subjects the fluid to a high frictional force, as the fluid passes through the aperture, and this in turn causes a higher pressure drop. Accordingly, regardless of whether the fluid is flowing continuously or occasionally, the pressure of the fluid drops significantly (higher pressure drop) when the fluid passes through such narrow aperture. The above fact once again demonstrates that Applicant’s arguments are inaccurate. Applicant is relying on subjective exaggerations, as opposed to basic facts, to challenge Greer’s “flow restrictor”.  
It is also immaterial whether Applicant assumes that no pressure drop is desired per Greer. Applicant erroneously asserts that “[t]here is no pressure drop whatsoever across the Greer flow restrictor, because none is desired”(emphasis added). However, the pressure drop is caused due to the structure of the “flow restrictor” regardless of whether one desired a pressure drop or not. The above observation confirms that Applicant continues to fail to appreciate the role that the structure of the “flow restrictor” plays in affecting the pressure drop. Moreover, again unlike Applicant’s assertion, pressure drop is indeed desired per the implementation of Greer. Particularly, such pressure drop, caused by a narrow aperture (“flow restrictor”), helps to prevent excessive fluid from seeping into the manifold (see [0046]). Consequently, Applicant’s arguments are once again invalid.
Thirdly, while failing to properly construe Greer’s teaching, Applicant asserts that “Greer’s flow restrictor serves a different, unrelated purpose than the claimed flow restrictor. This is illustrated by the fact that Greer’s flow restrictor may be a valve, i.e., something that stops flow completely” (emphasis added). However, Applicant is confusing the different alternatives that Greer is describing to prevent fluid leakage. 
It is worth noting that Greer is not limiting the means that the artisan may apply to prevent fluid leakage. Accordingly, Greer provides the artisan with different alternatives, such as (i) “an openable/closeable one-way flexible valve similar to discharge valve”, or (ii) “a fixed permanently open reduced diameter flow aperture either of which may be disposed within flow conduits” (see [0046], emphasis added). This means that the artisan may use a valve or a “permanently open reduced diameter flow aperture” (i.e. a “flow restrictor”), which may be disposed within the conduits/channels. Accordingly, such alternative options does not necessarily mean that Greer lacks teaching regarding the claimed “flow restrictor”. Consequently, Applicant’s arguments are not persuasive. 
In addition, despite asserting that Greer’s “flow restrictor” completely stops the flow of fluid, Applicant still fails to demonstrate how a “permanently open” aperture completely stops the flow of fluid. Thus, Applicant is once again relying on incorrect subjective exaggerations, as opposed to facts, to challenge Greer’s “flow restrictor”, which is a “permanently open reduced diameter flow aperture”. Contrary to Applicant’s assertion, such “permanently open reduced diameter flow aperture” reduces the flow rate of the fluid. Moreover, as already discussed above, it is immaterial whether the fluid is flowing continuously or intermittently. Particularly, the pressure of the fluid drops as it passes through the “flow restrictor” regardless of whether the fluid is flowing continuously or intermittently. Consequently, Applicant’s arguments in this regard are also invalid. 
“[a] pressure drop is meaningless in Greer”. However, once again Applicant fails to appreciate the fundamentals of fluid dynamics. It is the structure of the “flow restrictor”, which is in the form of a “permanently open reduced diameter flow aperture”, that causes a pressure drop across the “flow restrictor”. Consequently, Applicant’s arguments are inaccurate.  
Applicant also asserts that “Greer calls it a ‘flow restrictor’ does not mean it has the same function in Greer as in the claimed device. Greer’s flow restrictor physically stops excess liquid seeping into the inlet manifold and contaminating the other liquids. Pressure has no bearing on it” (emphasis added). 
However, once again Applicant is resorting to subjective assertions, as opposed to facts, to challenge Greer’s teaching. For instance, Applicant fails to demonstrate how a “permanently open” aperture is considered to physically stop fluid. Such assertion appears to disregard basic common sense, let alone the principles of fluid dynamics.  Moreover, pressure drop is caused due to the structure of the “flow restrictor”. Particularly, when a channel/tube involves a section with a “permanently open reduced diameter flow aperture” (i.e. a “flow restrictor”), the pressure drop across that aperture would be high. Again, one has to study the basics of fluid dynamics to recognize the above fact. However, while failing to consider such facts, Applicant erroneously concludes that “[t]he Office is incorrect in contending that given the configuration of Greer’s flow restrictor, it is inherent that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device. There are no pressure considerations at all in Greer since Greer is dealing solely with liquids of variable viscosity” (emphasis added). However, the Office repeatedly reminds Applicant that it is the structure of the “flow restrictor” (a “permanently open reduced diameter flow aperture”) that causes the 
Moreover, the above property remains the same regardless of the type of fluid. This means, regardless of whether the fluid is a gaseous substance or a liquid substance with high/low viscosity, a narrow opening causes the pressure of the fluid to drop as the fluid passes through that opening. However, while failing to appreciate the above facts, Applicant is attempting to challenge Greer by referring to the exemplary fluids described in the reference. Particularly, Applicant asserts that “[t]his is evidenced by Greer’s reference to the viscosity of flowable substances S1, S2, and S3. Viscosity is a physical property of a fluid having high resistance to flow, and is commonly used as a measure of a fluid’s ‘thickness’. The term ‘viscosity’ is inapplicable to vapor-phase materials” (emphasis added). 
However, as already pointed out above, it is the specific structure of Greer’s “flow restrictor”, namely a “permanently open reduced diameter flow aperture”, that causes the pressure drop. Accordingly, regardless of whether the fluid is a gaseous substance—or a liquid substance with high/low viscosity—its pressure would drop as it passes through Greer’s “flow restrictor”. Moreover, it is immaterial whether Applicant assumes that “[t]he term ’viscosity’ is inapplicable to vapor-phase materials”. This assumption has nothing to do with the structure of Greer’s “flow restrictor”. Due to the lack of evidence to challenge the Office’s findings, Applicant is attempting to diverge the focus away from the facts. Nevertheless, as repeatedly discussed above, it is the Greer’s “flow restrictor”, which is in the form of a “permanently open reduced diameter flow aperture”, that causes pressure drop regardless of whether the fluid passing through it is liquid or gas. Applicant also asserts that “Greer’s container stores and dispenses liquid substances of various viscosity, not vapor-phase aroma substances, as claimed” (emphasis added). However, this assertion is also irrelevant since the modification does not incorporate containers—and/or liquid substances—from Greer. In contrast, the modification involves incorporating merely a “permanently open reduced diameter flow aperture” (i.e. a “flow restrictor”). Consequently, Applicant’s arguments are again invalid.   
(b)	Applicant further argues, 
The point is that no skilled person would seek to modify Gygax with Greer’s flow restrictor. Greer’s flow restrictor used in its multi-chambered container for storing and dispensing viscous flowable substances is so different and is used for such a different purpose and in such a different environment than Gygax’ vapor-phase aroma substance delivery device . . . 
The Office next contends (page 19 of the Office Action) that Greer’s liquid substance is not necessarily required to be identical to Gygax’ vapor-phase fragrance, and that Greer’s device is not necessarily required to be applicable for vapor-phase substances . . . 
The Office (page 19 of the Office Action) asserts that the modification does not necessarily involve incorporating the secondary system in its entirety, but rather merely incorporating the flow restrictor, which is just a narrow passage through which fluid flows, regardless of whether the fluid is in the form of liquid or vapor-phase . . . 
The Office contends (page 20 of the Office Action) that Greer’s flow restrictor is in the form of a reduced diameter flow aperture ([0046]) . . .  
Contrary to the Office’s contentions, the skilled person would understand Greer [0046] as disclosing that Greer’s flow restrictor is, in essence, a trap for excessive amounts of the substances from each chamber . . .  
Moreover, the Office improperly and inconsistently infuses Greer into Gygax, even after arguing that the modification of Gygax involves incorporating only Greer’s flow restrictor and not the entirety of Greer’s system. The Office ignores virtually the entirety of the Greer reference and selects an isolated feature for combination with Gygax . . . 
The Office incorrectly argues that once such flow restrictor is placed in the upstream side of each channel of Gygax’ device, it will have the same effect, i.e., causing the pressure drop across the flow restrictor to be higher than the pressure drop across the rest of the device . . . 
The Office also errs in arguing (page 21 of the Office Action) that Greer’s flow restrictor, in the form of a reduced diameter flow aperture, allows fluid to pass through it once it is placed in each channel (upstream side) of Gygax’s device . . . 


However, the Office disagrees with the above arguments at least for the following reasons:
Firstly, Applicant erroneously asserts that “no skilled person would seek to modify Gygax with Greer’s flow restrictor. Greer’s flow restrictor used in its multi-chambered container for storing and dispensing viscous flowable substances is so different and is used for such a different purpose and in such a different environment than Gygax’ vapor-phase aroma substance delivery” (emphasis added).  
However, Applicant fails to notice that the “flow restrictor”, per each of Gygax and Greer, has a similar purpose regardless of the types of fluids used. Particularly, each of Gygax and Greer implements a “flow restrictor” for the purpose of reducing the rate of leakage of fluid (also see the obviousness analysis discussed above). Accordingly, it is again immaterial whether the type of fluid that Gygax uses (vapor-phase substance) is different from the type of fluid that Greer (liquid substance) is using. It is again worth noting that the type of fluid (gas or liquid) does not affect the structure and/or the function of the “flow restrictor”. Consequently, Applicant’s arguments are once again invalid. Particularly, despite asserting that “Gygax and Greer are directed to two entirely different, unrelated technologies and it is simply not obvious that a skilled person would transfer features or structural elements from one to the other”(emphasis added), Applicant still fails to negate the facts discussed above. Nerveless, unlike Applicant’s assertion, Gygax and Greer are indeed analogous arts. For instance, each of Gygax and Greer is Gygax is concerned with vapor-phase substance and Greer is concerned with liquid material, Gygax and Greer are analogous arts. 
Applicant also continues to present the same repetitive assertion that “Greer and Gygax are directed to two entirely different and unrelated technologies”. However, this assertion is once again invalid since Applicant fails to provide any evidence to support the assertion. Instead, Applicant is merely emphasizing the type of fluids that each of Gygax and Greer is using. However, the type of fluid being used does not necessarily prove whether Gygax and Greer are “two entirely different and unrelated technologies”. Once again, Applicant is relying on subjective exaggerations, as opposed to evidence, to challenge the Office’s findings. Moreover, as it is abundantly clear from the office-action, the Office has already met its initial burden of establishing a prima facie case of obviousness. Accordingly, the burden has already shifted to Applicant to challenge the Office’s findings. So far, as quite evident from Applicant’s arguments, Applicant fails to provide any evidence and/or rationale to negate the Office’s findings. Instead, besides the invalid assertions presented in the argument, Applicant appears to misapply some of the case laws and the MPEP. If one fails to properly construe (or appreciate) the obviousness analysis presented in the office-action, this does not necessarily mean that the analysis lacks a proper prima facie case of obviousness. Instead, it means that one fails to properly consider basic technical facts that a person skilled in the art normally recognizes. This is evident from the various assertions that Applicant made in the argument. For instance, regarding the “flow restrictor”, Applicant fails to identify the configuration responsible for causing the pressure drop (or even the factor that causes simply quoting part of the claim language, “the flow restrictor being configured such that the pressure drop across the flow restrictor is higher than the pressure drop across the rest of the device”. Thus, it is not surprising that Applicant has incorrectly asserted that “[t]he Examiner has not done enough to establish a prima facie ease of obviousness”. Consequently, Applicant’s assertions are certainly incorrect. 
Secondly, Applicant continues to repeat the same incorrect assertion regarding Greer’s flow restrictor. Applicant asserts, “Greer’s flow restrictor is, in essence, a trap for excessive amounts of the substances from each chamber 30,40,50 and not something that restricts a continuous flow . . . There is no pressure drop whatsoever across Greer’s flow restrictor because none is desired” (emphasis added). However, once again Applicant fails to notice the structural feature that enables Greer’s “flow restrictor” to prevent excessive fluid from seeping into the manifold. As repeatedly discussed above, a person skilled in the art readily recognizes that specific structure of Greer’s “flow restrictor”, which is in the form of a “permanently open reduced diameter flow aperture”, enables it to reduce the rate of leakage (i.e. the rate of flow of fluid) so that excessive amount of fluid is prevented from seeping into the manifold. However, instead of considering such technical facts that a person skilled in the art readily recognizes, Applicant erroneously concludes that “[t]here is no pressure drop whatsoever across Greer’s flow restrictor because none is desired”. Consequently, Applicant’s assertions are certainly invalid. Applicant appears to simply quote various sections from the reference while failing to note some basic facts that a person skilled in the art readily recognizes.  
“[t]he Office incorrectly argues that once such flow restrictor is placed in the upstream side of each channel of Gygax’ device, it will have the same effect, i.e., causing the pressure drop across the flow restrictor to be higher than the pressure drop across the rest of the device . . . Applicant disagrees, as this defeats the purpose of the device. In the present invention, a gas flow moves the substance out of the cartridge and the flow is regulated downstream of the cartridge. Regulating the flow upstream of the cartridge makes no sense at all. Moreover, the Office confuses Greer’s object with the present invention - the leaking of excessive fluid has nothing to do with the present invention” (emphasis added).  
However, Applicant fails to properly apply the criteria for establishing obviousness analysis per section §103. It is important to note that the modification is applied to the primary system (Gygax); and therefore, it makes no sense to assert that the modification “defeats the purpose of the device” since none of the functions (or the intended purpose) of Gygax is disrupted. Of course, it is also important to note that the modification is applied to improve the system of Gygax, but not Applicant’s system;  and therefore, it makes no sense to assert that “the leaking of excessive fluid has nothing to do with the present invention”. Once again, the modification is applied to Gygax; for example, by inserting a “flow restrictor” (i.e. a permanently open reduced diameter flow aperture) into each channel on the upstream side; and wherein such modification causes the pressure drop across the “flow restrictor” to be higher than the pressure drop across the rest of the device. Of course, due to the above effect, leakage of excessive fragrance material is prevented from seeping into the manifold and Gygax already implements such arrangement where the outlet capillaries share a common outlet port ([0062]). Consequently, Applicant’s arguments directed to the modification are also incorrect. Applicant is not only confusing the system to which the modification must be applied, but also confusing the result that the modification causes to the primary system.  
Applicant also repeats the same incorrect assertion that “[p]ressure has nothing to do with Greer’s flow restrictor, which is merely a barrier to prevent flow of excessive fluid, not a pressure controlling” (emphasis added).  However, Applicant continues to fail to appreciate the basics of fluid dynamics. Once again, it the specific structure of the “flow restrictor” that enables it to cause pressure drop. Greer’s “flow restrictor” is in the form of a permanently open reduced diameter flow aperture ([0046] lines 9-12); and therefore, such structure causes the pressure of the fluid to drop as the fluid passes through the “flow restrictor”. So far, Applicant fails to recognize this basic fact. Instead, Applicant is relying on subjective assertions to challenge the Office’s analysis. Consequently, Applicant’s arguments are again invalid. 
Applicant also fails to address the specific issue raised in the previous office action, “[i]f Applicant assumes that the flow restrictor, which is in the form of a reduced diameter flow aperture, has no effect on the pressure of the fluid, then how does it prevents excessive fluid from seeping into the manifold?” (page 22 of the previous office action). 
Instead, Applicant is simply asserting that “Greer’s flow restrictor has no effect on the pressure of the fluid but rather prevents excessive fluid from seeping into the manifold in Greer’s device by acting as a barrier, or trap, to the flow of excess liquid with the intention of preventing contamination . . .”. (emphasis added).
Greer’s “flow restrictor” is a “permanently open reduced diameter flow aperture”, how can it be a barrier—or a trap—to stop excessive fluid from seeping into the manifold? Applicant continues to fail to address the above simple issue because Applicant fails to apply facts that a person skilled in the art readily recognizes. 
Nevertheless, the Office has already demonstrated that Greer’s “flow restrictor”, due to its narrow opening, reduces the rate of fluid flow (the rate of leakage) so that excessive fluid is prevented from seeping into the manifold. The above fact confirms that Greer’s “flow restrictor”, which is in the form of a “permanently open reduced diameter flow aperture”, has everything to do with pressure. Consequently, Applicant’s arguments are once again invalid. 
Thus, at least for the reasons discussed above, the Office concludes that Applicant fails to overcome the current rejection. 
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715